LYONS, Justice.1
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Civil Appeals’ opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT DENIED.
NABERS, C.J., and WOODALL, SMITH, and PARKER, JJ., concur.

. This case was originally assigned to another Justice on this Court. It was reassigned to Justice Lyons on May 10, 2006.